Case 1:19-cv-00862-CFC-SRF Document 241 Filed 12/04/20 Page 1 of 2 PageID #: 7196




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELA WARE

 1Ox GENOMI CS, INC.,


                            Plaintiff,

                      v.                       Civil Action No. 19-862-CFC

 SELSEE, INC.,


                            Defendant.



                                         ORDER

          At Wilmington this Fourth day of December in 2020:

          For the reasons set forth in the Memorandum Opinion issued this day, IT IS

 HEREBY ORDERED that l0x Genomics's Objection to the Magistrate Judge's

 Order denying Plaintiff's Motion to Compel (D.I. 217) is OVERRULED IN PART

 AND SUSTAINED IN PART. IT IS FURTHER ORDERED that Celsee shall

 produce a witness for no more than four hours of deposition and produce

 documents and give testimony about communications between Celsee and Bio-Rad

 concerning this litigation and the provisions in its acquisition agreement with Bio-

 Rad that concern this litigation except insofar as the documents or testimony would

 reveal
Case 1:19-cv-00862-CFC-SRF Document 241 Filed 12/04/20 Page 2 of 2 PageID #: 7197




 directly the mental impressions of Celsee's attorneys.




                                               UNITED STATES DISTC




                                          11
